Citation Nr: 1531757	
Decision Date: 07/27/15    Archive Date: 08/05/15

DOCKET NO.  09-22 126	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for limited movement of the arms.

2.  Entitlement to service connection for limited movement of the hands.

3.  Entitlement to increased staged ratings for compression fracture of T12, to include the propriety of a reduction.

4.  Entitlement to increased staged ratings for degenerative disc disease and degenerative joint disease of the cervical spine from July 1, 2008, to include the propriety of a reduction.

5.  Entitlement to an extension of total temporary rating beyond August 1, 2011 for convalescence following kyphoplasty on May 23, 2011, associated with service-connected thoracic disability.

6.  Entitlement to increased stage ratings for radiculopathy of the left upper extremity.

7.  Entitlement to an initial rating in excess of 10 percent for radiculopathy of the right upper extremity.

8.  Entitlement to an initial rating in excess of 10 percent for left lower extremity neuropathy.

9.  Entitlement to an initial rating in excess of 50 percent for depression.

10.  Entitlement to increased staged ratings for hemorrhoids. 

11.  Entitlement to an effective date earlier than December 6, 2010, for the grant of service connection for hemorrhoids.  

12.  Entitlement to an effective date earlier than October 2, 2013 for the grant of service connection for right upper extremity radiculopathy.

13.  Entitlement to an effective date earlier than November 13, 2009 for the grant of entitlement to total disability based on individual unemployability (TDIU).

14.  Entitlement to an effective date earlier than November 13, 2009 for the grant of Dependents' Educational Assistance (DEA) benefits.

15.  Propriety of the reduction from 50 percent to 30 percent from June 1, 2013 to August 20, 2013 for headaches. 


REPRESENTATION

Appellant represented by:	John Berry, Attorney


ATTORNEY FOR THE BOARD

M.H. Stubbs, Counsel


INTRODUCTION

The Veteran served on active duty from June 1978 to August 1981.

These matters come before the Board of Veterans' Appeals (Board) on appeal from several rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.

Procedural considerations

The Board has jurisdiction over appeals of VA decisions regarding the provision of benefits to veterans and their dependents or survivors.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.101(a).  An appeal consists of a timely filed NOD, an SOC, and a timely filed Substantive Appeal.  38 U.S.C.A. § 7105(a); 38 C.F.R. § 20.200.  Certification of issues on appeal by the Agency of Original Jurisdiction (AOJ) is used for administrative purposes and neither confers nor deprives the Board of jurisdiction over appeals.  38 C.F.R. § 19.35.  Further, the United States Court of Appeals for Veterans Claims has indicated that VA may waive any objection it might have had to the adequacy of a veteran's substantive appeal if VA has treated the disability rating matter as adequately appealed.  See Percy v. Shinseki, 23 Vet. App. 37, 47 (2009).

The Veteran initially filed a claim for an increased rating for his spine disorder in December 2003.  A May 2004 rating decision provided an increased 40 percent rating, effective December 16, 2003 (date of his claim).  He filed a timely notice of disagreement with this rating in December 2004.  In May 2005, his rating was increased to 50 percent.  In December 2007 the RO issued a proposed reduction from 50 to 20 percent for his thoracic spine disability.  He filed a notice of disagreement with the reduction in August 2008.  A June 2009 Statement of the Case only addressed the proposed reductions on appeal.  The Board will address the increased rating claim for the Veteran's spine disability as stemming from his December 16, 2003 claim, and encompassing the propriety of the reduction claim. 

The Veteran was granted entitlement to degenerative disc disease and degenerative joint disease of the cervical spine in a March 2005 rating decision which provided a 20 percent rating, effective December 16, 2003 (the date he claimed a higher increased rating for his thoracic spine disorder).  In response to June 2007 examination findings, the RO proposed to reduce the Veteran's cervical spine rating to 10 percent, effective July 1, 2008.  The Veteran timely appealed the propriety of this reduction.  A May 2010 rating decision again provided the 20 percent rating, effective December 15, 2009.  Continued adjudication of the Veteran's cervical spine claim, as an increased rating claim, was undertaken by the RO through the issuance of Supplemental Statements of the Case (SSOC) addressing the claim as an increased rating claim.  The Board will address both the propriety of the reduction and the continued claim for an increased rating, from July 1, 2008.

A February 2013 rating decision granted entitlement to service connection for hemorrhoids, with an initial noncompensable rating effective December 6, 2010, and a 10 percent rating effective January 29, 2013.  The Veteran provided a March 2013 notice of disagreement, indicating he disagreed with the staged ratings provided for his hemorrhoids, and also including a statement that he was appealing his hemorrhoids for "an earlier effective date."  The June 2013 Statement of the Case only addressed entitlement to an earlier effective date for the grant of 10 percent for hemorrhoids.  However, the Board has interpreted this notice of disagreement as a claim for increased ratings and an earlier effective date for the grant of service connection.  

In a May 2015 statement, the Veteran's attorney withdrew his request for a Board hearing. 

The issue of entitlement to service connection for restless leg syndrome has been raised by the record in a November 2009 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue(s) of entitlement to service connection for limited motion of the arms and hands, a rating in excess of 50 percent for thoracic spine disability from December 16, 2003 to June 30, 2008, a rating in excess of 20 percent for left lower extremity neurological symptoms, entitlement to increased ratings for bilateral upper extremity radiculopathy, to include an earlier effective date for the right upper extremity radiculopathy grant, entitlement to TDIU and entitlement to DEA benefits are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In December 2007, the RO notified the Veteran of a December 2007 rating decision that issued a proposal to reduce the rating for his service-connected thoracic spine disability from 50 percent to 20 percent, and to reduce his service-connected cervical spine disability from 20 percent to 10 percent.

2.  An April 2008 rating decision implemented the disability rating reductions, both effective July 1, 2008.

3.  At the time of the April 2008 rating decision, the evidence showed a material improvement in the range of motion of the Veteran's thoracic and cervical spines, reasonably certain to be maintained under the conditions of ordinary life and work.

4.  For the period from July 1, 2008 to December 14, 2009, the Veteran's thoracic spine disability manifested in flexion limited to at least 60 degrees with pain, and muscle spasm resulting in an altered gait.  The Veteran did not have any incapacitating episodes of IVDS during this period. 

5.  For the period from December 15, 2009 onward (excluding May 23, 2011 to August 1, 2011)  the Veteran's thoracic spine disability manifested in a complete loss of flexion following repeated range of motion testing, but did not result in unfavorable ankylosis, and did not include incapacitating episodes of IVDS.

6.  For the period from December 15, 2009 onward, the Veteran's cervical spine disability manifested in a complete loss of flexion following repeated range of motion testing, but did not result in unfavorable ankylosis of the entire spine and did not include incapacitating episodes of IVDS.  

7.  There has been no demonstration by competent medical or competent and credible lay, evidence of record that the Veteran's spine surgery necessitated convalescence beyond two months; further doctor-mandated excuse from work or exclusion from activities was not demonstrated and the surgery did not result in severe postoperative residuals or immobilization by a cast.

8.  For the period on appeal, the Veteran's left lower extremity neurological symptoms were consistent with at least moderate incomplete paralysis.

9.  For the period from February 6, 2010 to January 28, 2013, the Veteran's hemorrhoids were not large or thrombotic, irreducible, with excessive redundant tissue, evidencing frequent recurrences.  On 2010 examination, the Veteran did not have any hemorrhoids.  He declined examination in 2011.

10.  For the period from January 29, 2013, the Veteran's hemorrhoids were mild or moderate, but with redundant tissue.  There was no evidence of persistent bleeding anemia or fissures.

11.  In December 2012, the RO notified the Veteran of a December 2012 rating decision that issued a proposal to reduce the rating for his service-connected headaches from 50 percent to 30 percent.

2.  A February 2013 rating decision implemented the disability rating reduction, effective June 1, 2013.

3.  Resolving reasonable doubt in the Veteran's favor, at the time of the February 2013 rating decision, the evidence did not reflect an actual change in disability, and the reduction was not proper.


CONCLUSIONS OF LAW

1.  The reduction of the rating for the service-connected thoracic spine disability from 50 percent to 20 percent, effective July 1, 2008, was proper.  38 U.S.C.A. §§ 1155 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243 (2013).

2.  The reduction of the rating for the service-connected cervical spine disability from 20 percent to 10 percent, effective July 1, 2008, was proper.  38 U.S.C.A. §§ 115); 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5235, 5243.

3.  For the period from July 1, 2008 to December 14, 2009, the criteria for a rating in excess of 20 percent for a thoracic spine disability have not been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243.

4.  For the period from December 15, 2009 onward (excluding May 23, 2011 to August 1, 2011), the criteria for a rating of 40 percent for a thoracic spine disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243.

5.  For the period from December 15, 2009 onward, the criteria for a rating of 30 percent for cervical spine disability have been met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 4.14, 4.40, 4.45, 4.71a, Diagnostic Codes 5235, 5243.

6.  An extension of temporary total rating for convalescence beyond July 31, 2011 is not warranted.  38 C.F.R. §§ 3.40, 4.71a, Diagnostic Codes 5235, 5243.

7.  The criteria for a 20 percent disability evaluation for incomplete paralysis of the sciatic nerve in the left lower extremity are met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.40, 4.124a, Diagnostic Code 8520.

8.  From February 6, 2010 to January 28, 2013, the criteria for a compensable evaluation for hemorrhoids are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 4.3, 4.114, Diagnostic Code 7336.

9.  From January 29, 2013, the criteria for rating in excess of 10 percent for hemorrhoids are not met.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.159, 4.3, 4.114, Diagnostic Code 7336.

10.  The reduction of the rating for the service-connected headache disability from 50 percent to 30 percent, effective June 1, 2013, was not proper.  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 3.102, 3.105, 3.344, 4.1, 4.7, 4.40, 4.45, 4.59, 4.124a, Diagnostic Codes 8100.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a). 

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran was advised of VA's duties to notify and assist in the development of his claims prior to their initial adjudication.  Letters from March 2013, March 2012, February 2012, January 2011, November 2009, June 2007, July 2004, and June 2004 explained the evidence necessary to substantiate his claims, the evidence VA was responsible for providing, and the evidence he was responsible for providing, and informed him of how VA determines disability rating and effective date assignments.  He has not alleged prejudice from a notice defect.

VA must also make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The Veteran's service treatment records (STRs) and pertinent post service treatment records have been obtained, including Social Security Administration records.  The RO arranged for a VA examinations in 2013, 2012, 2011, 2010, 2009, 2007 and 2004.  See McLendon v. Nicholson, 20 Vet. App. 27 (2006).  The Board notes that some of the issues on appeal are being remanded for adequate examinations and additional medical evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the claims not being remanded, and that no further development of the evidentiary record is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  The Veteran has not identified any pertinent evidence that remains outstanding. VA's duty to assist is met.

Increased Ratings

The Board has reviewed all the evidence in the Veteran's claims file. Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities (Rating Schedule). Ratings are based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Where entitlement to compensation has already been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, where the question for consideration is the propriety of the initial rating assigned, evaluation of the medical evidence since the grant of service connection and consideration of the appropriateness of "staged rating" is required.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Where there is a question as to which of the two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The VA schedule of ratings will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  38 C.F.R. Section 3.321(b)(1) provides that, in exceptional circumstances, where the schedular evaluations are found to be inadequate, the veteran may be awarded a rating higher than that encompassed by the schedular criteria.  According to the regulation, an extraschedular disability rating is warranted upon a finding that "the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards."  Id. 

VA regulations, set forth at 38 C.F.R. §§ 4.40, 4.45, and 4.59 provide for consideration of functional impairment due to pain on motion when evaluating the severity of a musculoskeletal disability.  The Court has held that a higher rating can be based on "greater limitation of motion due to pain on use."  DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  Any such functional loss must be "supported by adequate pathology and evidenced by the visible behavior of the claimant."  See 38 C.F.R. § 4.40.  Significantly, thoracolumbar degenerative joint and disc disease is rated under 38 C.F.R. § 4.71a, Diagnostic Code 5243, and the general rating formula for rating spinal disorders applies with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease.

In adjudicating a claim, the Board must assess the competence and credibility of the Veteran.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board also has a duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  The Board acknowledges that the Veteran is competent to give evidence about what he experiences.  See Layno v. Brown, 6 Vet. App. 465 (1994).  Competency of evidence, however, must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("although interest may affect the credibility of testimony, it does not affect competency to testify").  See also Buchanan, supra (The Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  If the Board concludes that the lay evidence presented by a veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence.)  Here, the Veteran has been credible in his reports of pain, limitation of motion, neurological symptoms, and statements regarding functional impairment.

Neck, back, and neurological issues

A February 2000 EMG was undertaken to determine if he had left carpal tunnel syndrome and left C5 radiculopathy.  The EMG was noted to be normal.  There was no electrodiagnostic evidence of carpal tunnel entrapment of the left median nerve or of the left C5-T1 radiculopathy.

During a November 2000 VA examination, noted an MRI that showed degenerative disc disease of T7-9 and T10-11, including decreased intervertebral disc height and desiccation.  No fracture, and normal alignment.  The Veteran stated that his back hurt 100 percent of the time.  He reported sometimes using a walking stick.  The functional assessment noted light residual functional capacity, occasionally lift 20 lbs., frequently lift 10 lbs.  He could sit, stand or walk 6 of an 8 hour work day.  On examination, the Veteran limped on his left heel and toe walking.  Moderate bilateral paraspinal muscle spasm.  He had positive straight leg raise testing.  His lower extremity muscle strength is 4 out of 5.  He had flexion to 45 degrees with pain, extension to 20 degrees with pain.  

A January 2004 treatment record noted the Veteran had a radial head fracture with malunion with resultant posttraumatic arthritis.  He had "probable carpal tunnel syndrome."  He was injured at work for Mid-Continent Concrete.  After injury, x-rays showed fracture of the radial neck..  After his arm healed, he had pain, popping and loss of motion.  He reported "some wrist pain and popping in addition to elbow pain and paresthesias" come and go.  

A February 2004 Oklahoma Disability determination evaluation noted that the Veteran had cervical flexion to 30 degrees, pain free.  He had thoracolumbar flexion to 30 degrees.  He had positive straight leg raise tests bilaterally.  There was no sensory loss observed in L5 or S1, or the C6, C7 or D1.  There was no tenderness to the spine, and minimal paraspinal spasm. 

In March 2004, the Veteran was afforded a VA fee-basis examinations.  He reported a history of a motor vehicle accident in service, where his thoracic spine was injured.  He was able to work for 20 years without much pain, but lately his pain has become "unbearable."  He reported trouble getting out of bed.  He reported fracturing both of his elbows as well.  He reported bedrest has been "recommended" but that he tries to get up and around.  His legs have become "increasingly weak."  He reported missing 6 to 8 days per month off of work due to his back.  He had muscle spasm with associated tenderness.  Straight leg raising tests were positive at 20 degrees on the right, and 30 degrees on the left.  On examination, he had thoracic flexion to 10 degrees.  The examiner noted that "there is ankylosis present which is unfavorable because the patient has a difficult time walking because of his limited vision because of an inability to turn his upper body."  His breathing appeared to be more diaphragmatic rather than with the use of the inner costal muscle to expand the chest.  He was noted to have intervertebral disc syndrome in the upper thoracic area down to his lumbar spine, without bowel or bladder dysfunction.  His sensory examination was normal in both lower extremities.  He had some decrease in sensation in his fractured arm. Reflexes in the ankles and knees were 1+, and his motor function was abnormal with a stiffened gait and trouble positioning his feet. The impression was mild degenerative changes of the mid-lower thoracic spine.  The examiner noted that the Veteran's status post compression fracture of T12 with changes in the lower cervical with subluxation, was probably causing many of the neurological symptoms in the upper thoracic area.  The stiffness and inability to move throughout the resto f his lumbar spine.

In May 2004, the Veteran was afforded a fee-basis cervical spine examination.  His cervical flexion was 20 degrees, with pain at 20 degrees, and extension to 10 degrees.  His cervical range of motion was noted to be limited by "ankylosis."  The examination did not state if there was further limited range of motion after repetitive testing.  X-rays showed mild degenerative changes at the articular facets of the mid-lower cervical spine.

In March 2005, the Veteran complained of pain in his back and right shoulder.  No muscle atrophy was noted.  His motor, sensory, and reflexes evaluations were within normal limits.  He had objective tenderness in the T5-6 region.  The Veteran did not use an assistive device, cane, or walker, but used a "stick" for long distances.  His gait was normal, but heel walking was difficult due to back pain.   His motor strength was normal in the biceps, triceps, and handgrip bilaterally.  His lower extremities had normal strength in the quadriceps and hamstrings, as well as dorsiflexion and plantar flexion of the feet.  His right shoulder range of motion was "reduced due to pain." He had normal sensation to pain, vibration, temperature and light touch in all four extremities.   His spine flexion was to 50 degrees, and his neck flexion was to 50 degrees (normal).   He reported back pain with all movements. 

In June 2007, the Veteran was afforded another VA fee basis examination.  His posture was within normal limits, but his gait limped to the left.  He did not use an assistive device for ambulation.  His cervical flexion was to 45 degrees with pain at 45 degrees.  His range of motion was limited by pain, fatigue, weakness, and lack of endurance, but he did not have an additional loss of motion after repetitive use.  The Veteran's thoracic flexion was to 70 degrees, with pain at 60 degrees.  His range of motion was additionally limited by 5 degrees with repetitive use.   There were no signs of intervertebral disc syndrome with chronic and permanent root damage.  The upper and lower extremities sensory function was abnormal with findings of weakness.  He was diagnosed with neurological symptoms with weakness; subjective factors of numbness, objective factors of weakness.  He was diagnosed with a compression fracture of T12, and with degenerative disc disease and degenerative joint disease of cervical spine.  He had subjective pain and objective loss of motion.  An October 2007 addendum indicated that the weakness of the upper and lower extremities was of an unknown origin, with no "discernable reason for weakness.  The examiner noted that it was unknown if the neurological condition was due to the spine disabilities."  

A January 2008 VA motor examination showed that there was some diminished sensation to pinprick noted in the fingers of the right hand.  Vibratory and position sense were intact.  Deep tendon reflexes were 1 out of 4 in the biceps and 2 out of 4 in the patella.  He was diagnosed with paresthesias in both hands, mostly in the right upper extremity.

A June 2008 VA treatment note included complained of increased mid thoracic pain since June 22, 2008, with some radiation to the right laterally.  The Veteran was very tender in the mid thoracic paraspinal area.  He was diagnosed with exacerbation of chronic thoracic spine pain, with a possible new fracture post fall.

In February 2009, he complained of several episode where he has pain, tightness, between the shoulder blades and then weakness in the arms and legs.  These episodes last several hours.  His joints were normal, and strength 1+ with equal grips.  His deep tendon reflexes were 1+ and equal.  He was assessed with episodic limb weakness associated with thoracic pain.  There was no definitive diagnosis.

In November 2009, the Veteran reported that he was very tender between his shoulders, radiating up into his neck and causing great stiffness and headaches.

In December 2009, the Veteran was afforded a VA spine examination.  He denied flare-ups of symptoms, and he did not have spasms or guarding.  He had poor propulsion.  His cervical range of motion included flexion to 30 degrees, and extension to 20 degrees.  He had pain with range of motion testing.  After repeated range of motion testing, his flexion was to zero degrees.  His thoracic flexion was to 40 degrees, with extension to 10.  After repeated range of motion testing, his flexion was to zero degrees.  There was minimal pathology on x-ray.  He was able to do some type of work, as the examiner noted he volunteered legal services and he was able to work around the house.  

Nerve examination in December 2009 included complaints of nerve disease causing tingling and numbness, abnormal sensation, pain, anesthesia, weakness of the affected parts and paralysis of the affected parts.  He reported being able to slowly perform daily functions during flare-ups.  His condition had worsened throughout the years with mobility rapidly decreasing and additional compression fractures in some areas.  On evaluation, his sensory function was abnormal with findings of glove and stocking diminished sensation bilateral arms and legs (diminished pinprick sensation).  He had normal reflexes at the biceps, triceps, knee and ankles.  The examiner noted that the "mostly likely peripheral nerve involved was the: glove and stocking."  He had subjective complaints of pain and weakness of the upper and lower extremities.  The objective factors are weakness of all 4 extremities with loss of sensation.  The examiner noted that the "etiology of the peripheral nerve disease is unknown based on examination finding and would be difficult to find an anatomic correlation to compression fractures in the upper thoracic spine...further neurologic workup to exclude multiple sclerosis or other systemic necrologic disease would be helpful."

An April 2010 record noted the Veteran had a history of left forearm surgery two years ago, and right elbow surgery in 1998.  

During an October 2010 fee-basis VA examination, the Veteran reported bowel problems secondary to his spine disability, with fecal leakage occurring less than one third of a day.  He also reported bladder problems, urinating six times a day, and four times at night.  He was on prescription Flomax due to a prostate condition.  He reported flare-ups of back pain between his shoulder blades that caused severe pain, lack of coordination, and sometimes the inability to move.  He reported he had never been hospitalized, and thus far had no surgeries.  His cervical flexion was to 10 degrees, with pain at 5 degrees.  His thoracic flexion was to 40 degrees with pain at 30 degrees.  He had no additional loss of motion of his cervical spine after repeated range of motion testing.  On nerve testing, he had an absent sensory function right ulnar nerve test, and his left radial and ulnar nerves were absent to sensation.  His lower extremities had bilateral absent glove and stocking sensory loss.  There is no evidence of cervical or thoracic motor weakness.  The examination included: C6-sensory deficit of bilateral forearms and thumbs, C8-sensory deficit of bilateral ulnar side of the ring fingers and bilateral little fingers, T1-upper extremity reflexes are normal and symmetrical.  The examiner found that he did not have cervical IVDS.  Lumbar spine examination did not reveal L1-L5 sensory deficits.  There was additionally no sacral spine sensory deficit at S1.  L5-motor weakness of left foot extension, S1--motor weakness of left plantar flexion.  Bilateral ankle reflexes were +1.  There were no signs of lumbar IVDS.  The examiner found that "the non-organic physical signs [of] glove and stocking loss of sensation in legs corresponds to no anatomical pathology.  Rectal exam shows normal tone; [urine] incontinence is due to his prostate.  There is no evidence of back-induced rectal incontinence, he had normal rectal tone and no leakage was noted."  He was diagnosed with degenerative joint disease of the cervical spine.  No limitation of upper extremities was observed.

An April 2011 record noted he had mild tenderness of the thoracic spine and spasm.  He was neurovascularly and motor intact.  He had osteopenia of the thoracic spine, and a CT showed a benign appearing lytic lesion at T4.

A May 2011 Spine and Orthopedic Institute record noted the Veteran had exquisite tenderness across the upper thoracic spine at T3-4 level with some axial neck  pain.  Extension causes some burning into the left upper extremity.  His grip strength is symmetrical.  Reflexes to his biceps, triceps and brachioradialis were all +1.  He was noted to have acute-on-chronic fractures across the T3 level, with T3 collapse on MRI.  The May 2011 MRI revealed an old anterior superior compression fracture deformity of T3, remote, minor chronic appearing superior endplate compression of T2, and multilevel scattered superior and inferior Schmorl' s nodule deformities.  

In October 2013, the Veteran was afforded a VA fee-basis examination.  He reported flare-ups with prolonged sitting, standing, bending and lifting.  His thoracic flexion was to 15 degrees, with objective pain at 10 degrees.  He had no additional loss of motion after repetitive testing.  He had localized tenderness to the joints and soft tissue.  He had normal muscle strength testing of the bilateral lower extremities, with no muscle atrophy.  He had hypoactive reflex evaluation of the knees and ankles.  He had a normal sensory examination of the thighs and knees, but decreased sensation in the lower leg, ankle, foot and toes.  He had a positive straight leg raise test on the left.  The Veteran reported mild intermittent pain, paresthesias and numbness of the right lower extremity, and moderate of the left lower extremity.  The sciatic nerve root was involved and the examiner noted that he had mild radiculopathy on the right and moderate on the left, with no other neurological abnormalities.  His IVDS had not resulted in any incapacitating episodes in the prior 12 months.  

Thoracic Spine

The Veteran submitted his increased rating claim for his thoracic spine disability in December 2003.  The March 2005 grant of service connection for bilateral lower extremity radiculopathy and cervical spine disabilities were based on evidence received in connection with the December 16, 2003 claim.  

The criteria for rating back disabilities in the VA Schedule for Rating Disabilities was revised effective September 26, 2003.  As such, his increased rating claims will be addressed with the revised General Rating Formula for Diseases and Injuries of the Spine or under the Formal for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.   38 C.F.R. § 4.71a, the Spine, General Rating Formula for Diseases and Injuries of the Spine, Note (6).

Under the general rating formula, a 20 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis. 

A 40 percent evaluation is assigned when there is forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine. 

A 50 percent evaluation is assigned when there is unfavorable ankylosis of the entire thoracolumbar spine, and a 100 percent evaluation is assigned when there is unfavorable ankylosis of the entire spine. 

Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

Alternatively, intervertebral disc syndrome with incapacitating episodes is evaluated as follows: having a total duration of at least 6 weeks in the past 12 months (60 percent); having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months (40 percent); and having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months (20 percent).  38 C.F.R. § 4.71a (2014). 

Note (1) to this regulation provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to an intervertebral disc syndrome intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

In May 2004, the RO granted an increased rating of 40 percent for the Veteran's thoracic spine disorder, effective December 16, 2003.  The Veteran disagreed with this rating, and felt that his spine disorder was worse than the 40 percent rating contemplated.  In a March 2005 rating decision, the RO granted an increased 50 percent rating for the Veteran's thoracic spine disability based on the March 2004 fee-basis VA examination finding of unfavorable ankylosis of the thoracolumbar spine, including left rotation of only 2 degrees.  The 50 percent rating was granted effective December 16, 2003.  The Veteran did not provide an additional statement regarding his satisfaction or dissatisfaction with this increased rating.

The Veteran filed a claim of entitlement to total disability based on individual unemployability in May 2007, and underwent a fee-basis VA examination in conjunction with this claim in June 2007.  The June 2007 VA examination indicated that the Veteran had thoracolumbar flexion to 70 degrees with pain at 60 degrees.  After repetitive testing his range of motion was further limited by 5 degrees; however, this additional 5 degrees did not include information about the onset of pain.  An April 2008 rating decision reduced the Veteran's thoracic spine rating to 20 percent effective July 1, 2008 based on muscle spasm or guarding severe enough to result in an abnormal gait or spinal contour, but no evidence of flexion to 30 degrees or less. 

A November rating decision increased the Veteran's thoracic spine rating to 40 percent disabling, effective October 2, 2013.

A review of the Veteran's VA examinations and treatment records reflexes changes in his thoracolumbar range of motion over the years.  In February 2004, he had forward flexion to 30 degrees without pain, but in March 2004 he had flexion to 10 degrees and his movement was so limited the examiner assessed unfavorable ankylosis.  In March 2005, his flexion was to 50 degrees, with pain throughout the motion.  In June 2007 the Veteran had flexion to 70 degrees, with pain at 60 degrees and with a loss of 5 degrees with repetitive testing.  In December 2009, the Veteran's flexion was to 40 degrees; however, after repeat testing his flexion dropped to zero.  In October 2010, his thoracic flexion was to 40 degrees, with pain at 30 degrees, and no additional loss with repetitive testing. 

In May 2011, the Veteran underwent kyphoplasty and received a temporary 100 percent rating (also on appeal) from May 23, 2011 to July 31, 2011.  A 20 percent rating was continued from August 1, 2011.  A June 2011 treatment record noted "marked improvement of thoracic pain after kyphoplasty."  An August 2011 record noted that his back pain was "better" following vertebroplasty at T4.  Unfortunately, the Veteran was not provided with a VA examination again until October 2013.  At that time, his thoracic flexion was to 15 degrees, with objective pain at 10 degrees, and no additional loss of motion with repeated testing.  

The current staged ratings on appeal are 50 percent effective December 16, 2003, 20 percent effective July 1, 2008, and 40 percent disabling effective October 2, 2013.  

Initially, the Board finds that entitlement to a rating in excess of 50 percent from December 16, 2003 to June 30, 2008 must be remanded as the RO has not provided a Statement of the Case (SOC) addressing the Veteran's initial notice of agreement with the 40 percent rating he received in a May 2004 rating decision.  Although he was subsequently awarded a 50 percent rating, additional higher ratings were available and there is no indication he was not seeking the highest available rating.

Next, the Board finds that entitlement to a rating in excess of 20 percent from July 1, 2008 to December 14, 2009 is not warranted.  In reaching this conclusion the Board notes that the Veteran's thoracic spine flexion was limited to at least 60 degrees with pain during the June 2007 examination, which warrants a 20 percent rating under the formula.  A higher rating is not warranted unless the flexion were limited to 30 degrees.  Repeated testing did not result in a loss of motion of more than 5 degrees.  During the December 2009 examination, the Veteran denied flare-ups; he reported daily moderate pain of the entire spine for "hours."  There is no evidence of incapacitating episodes of IVDS to warrant an increased rating under the Formula for Incapacitating Episodes.  The July 1, 2008 date is the effective date of the 20 percent rating because it is 60 days from the end of the month from the date of notice to the Veteran that the final rating would expire (the notice that the RO was proposing to reduce the rating).

Lastly, the Board finds that entitlement to a rating of 40 percent is warranted for the remaining period on appeal, excluding the temporary 100 percent rating from May 23, 2011 to July 31, 2011.  The December 2009 VA examination demonstrated that the Veteran had no thoracic flexion (zero degrees) after repeat testing.  Although he had no flexion after repeat testing, the examiner noted that the Veteran did not have ankylosis of the thoracolumbar spine, which is reflected in the findings of active flexion to 40 degrees prior to repetitive testing.  The October 2010 examination noted  he had thoracic flexion to 30 degrees with pain, with no additional loss of motion on repeated tests.  He reported that during flare-ups his pain and lack of coordination can result in a total loss of motion; however, he denied any incapacitating episodes in the prior 12 months.  The October 2013 examination found thoracic flexion to 10 degrees with pain, but without additional loss on repeated testing.  He described flare-ups as limiting his ability to stand, sit, bend or lift.  The Board notes that the Veteran's thoracic flexion to 30 degrees and 10 degrees, both meets the criteria for a 40 percent rating, but no higher.  

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  See 38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine, Note (5).  Although the Veteran's 2009 VA examination showed a loss of flexion on repeated range of motion (and in2010 he reported that his flare-ups resulted in loss of motion), this evidence does not reach the level of the next higher rating requiring ankylosis of the thoracolumbar spine.  The evidence of record does not show that his spine was "fixed in flexion or extension," and the examiners found that he did not have ankylosis.  Additionally, the evidence does not include any of the above enumerated, or similar, symptoms associated with ankylosis of the thoracolumbar spine.  Without evidence of ankylosis of the thoracolumbar spine or evidence of incapacitating episodes, which the Veteran has denied, the Board finds that a rating in excess of 40 percent for his thoracic spine disability is not warranted from December 15, 2009 onward (excluding his period of temporary 100 percent rating for convalescence).  

Regarding rating reductions, the law provides that, when a rating has continued for a long period at the same level (i.e., five years or more), a reduction may be accomplished when the rating agency determines that evidence makes it reasonably certain that the improvement will be maintained under the ordinary conditions of life.  38 C.F.R. § 3.344(a).  However, where a rating has been in effect for less than five years, the regulatory requirements under 38 C.F.R. § 3.344(a) are inapplicable, as set forth in 38 C.F.R. § 3.344(c).  In such cases, an adequate reexamination that discloses improvement in the condition will warrant reduction in rating.  See 38 C.F.R. § 3.344 (c); 3.343(a).  A rating reduction requires an inquiry as to "whether the evidence reflects an actual change in the disability and whether the examination reports reflecting such change are based upon thorough examinations."  See Brown v. Brown, 5 Vet. App. 413, 421.  

Significantly, in a rating reduction case, VA has the burden of establishing that the disability has improved. This is in stark contrast to a case involving a claim for an increased (i.e., higher) rating, in which it is the Veteran's responsibility to show that the disability has worsened.  A rating reduction case focuses on the propriety of the reduction, and is not the same as an increased rating issue.  See Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991).  In considering the propriety of a reduction, the Board must focus on the evidence available to the RO at the time the reduction was effectuated, although post-reduction medical evidence may be considered in the context of evaluating whether the condition had demonstrated actual improvement. Cf.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 281-282 (1992).

The question of whether a disability has improved involves consideration of the applicable rating criteria.

Here, the Veteran's 50 percent rating for this thoracic spine was in effect from December 16, 2003 to June 30, 2008, six months shy of five years.  As such, adequate reexamination disclosing an improvement in the condition can warrant a reduction in rating.  The June 2007 VA examination report used to support a rating reduction to 20 percent was based on an adequate examination of the Veteran.  It included interview of the Veteran, examination of the spine, and range of motion testing, including repeated testing.  The examination noted the onset of objective pain with range of motion testing, and the additional loss of motion of 5 degrees with repeated testing.  The examiner noted the Veteran's complaints that his back disability functionally limited his physical activity, but that he was generally able to function with medication.  As such, the examination was as full and complete as the 2004 examination on which the 50 percent rating was based.  Additionally, spine disabilities are not diseases subjecta to temporary or episodic improvement.  Indeed, the regulations include taking into account flare-ups, repeat testing, and the functional impact of pain, incoordination, weakness, etc. in determining the appropriate rating for spine disabilities.  During the 2007 examination, the Veteran reported that medication allowed him to have daily function of his spine.  As such the improvement in range of motion, from the unfavorable ankylosis recorded in the 2004 examination, was reasonably certain to be maintained under the ordinary conditions of life.  

Overall, as the Veteran was not in receipt of the 50 percent rating for five years prior to the reduction, his disability is considered to have not become stabilized and likely to improved, under 38 C.F.R. § 3.344(c), and thus reexamination disclosing improvement warranted a reduction in rating.

Cervical Spine 

As noted in the Introduction, the Veteran was awarded service connection for his cervical spine disorder in a March 2005 rating decision, which provided an initial 20 percent rating.  A December 2007 rating decision proposed a reduction in rating from 20 percent to 10 percent, effective July 1, 2008.  This proposed reduction was implemented in an April 2008 rating decision.  

As noted in the analysis of the Veteran's thoracic spine reduction, the Veteran's 20 percent rating for his cervical spine disability was in effect from December 16, 2003 to June 30, 2008, just shy of five years.  As such when the June 2007 adequate examination revealed improvement in physical functioning (range of motion to 45 degrees, with no additional loss with repeat testing), a reduction in rating was warranted.

The cervical spine rating of 10 percent lasted from July 1, 2008 (the effective date because it is 60 days from the end of the month from the date of notice to the Veteran that the RO proposed to reduce the rating) to December 14, 2009.  A May 2010 rating decision provided an increased rating of 20 percent, effective December 15, 2009.  A November 2013 rating decision increased the rating to 30 percent, effective October 8, 2010.

The December 2009 VA examination revealed the Veteran had cervical flexion to 30 degrees, with a complete loss of flexion after repeated range of motion testing.  However, he was not found to have ankylosis of the spine.  During an October 2010 examination, his cervical flexion was limited to 10 degrees, with pain at 5 degrees.  He had no additional loss of motion with repeat testing.  An October 2013 VA examination revealed cervical flexion to 15 degrees with pain at 10 degrees.  There was no change in range of motion with repeat testing.  

The Board finds that the Veteran's cervical spine disability warrants a rating of 30 percent, effective December 15, 2009.  The December 2009 VA examination revealed a complete loss of flexion with repeat testing.  A 30 percent rating is provided for forward flexion of the cervical spine to 15 degrees or less; or, favorable ankylosis of the entire cervical spine.   38 C.F.R. § 4.471a,  Diagnostic Code 5235-5243.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a, Note(5).  The evidence does not support a rating in excess of 30 percent for the cervical spine for the period from December 15, 2009 onward because the Veteran has not been found to have unfavorable ankylosis of the entire spine.  Additionally, the Veteran has not reported and the record does not show incapacitating episodes during the entire period on appeal (excluding convalesce). 

Temporary 100 percent

A July 2012 rating decision provided a temporary 100 percent rating for convalescence as a result of surgery, effective from May 23, 2011 to July 31, 2011.  Although the rating decision continued a 20 percent rating from August 1, 2011, the Board has increased this rating to 40 percent in this decision.

On May 3, 2011, the Veteran sought treatment at the Spine and Orthopedic Institute for his chronic thoracic spine pain.  He reported a deep ache in his neck with radiating burning to the  thoracic region and into the left arm.  He reported his symptoms were getting "worse and worse."  He had a MRI of his thoracic spine, which revealed an old anterior superior compression fracture deformity of T3, a remote minor chronic appearing superior endplate compression of T2, multilevel scattered superior and inferior Schmorl' s nodule deformities, and a probable hemangioma in T4.  

On May 23, 2011, the Veteran underwent a kyphoplasty of T3, due to diagnoses of pathologic compression fracture of T3, kyphosis of the thoracic spine, thoracic pain and radicular burning in the upper extremities.  He was noted to have awoken from the operation with "immediate relief of his symptoms."  

A June 14, 2011 treatment record noted that the Veteran had "marked improvement of thoracic pain after kyphoplasty."  The Veteran was "doing great" and he looked "like a completely different person.  He is happy.  He is smiling.  He is very appreciative.  He did very well from his surgery with his kyphoplasty."  The physician noted that the Veteran could "increased his activities as he can tolerate, but he needs to be careful, because he is at risk for further fractures down the road at other levels."

A VA treatment record from August 24, 2011 noted that the Veteran had "vertebroplasty at T4 a few months ago."  His "back pain is better now," and he was on 3 hydrocodone daily and off of valium.  He reported he still had a chronic posterior neck ache.  

Temporary total ratings will be assigned from the date of hospital admission and continue for 1, 2, or 3 months from the first day of the month following hospital discharge when treatment of a service-connected disability results in: (1) Surgery (including outpatient surgery after March 1, 1989) necessitating at least one month of convalescence; (2) Surgery with severe postoperative residuals such as incompletely healed surgical wounds, recent amputation stumps, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, or the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited); or (3) Immobilization by cast, without surgery, of one major joint or more.  38 C.F.R. § 4.30(a).

Extensions of 1, 2, or 3 months beyond the initial 3 months may be granted under the provisions of 38 C.F.R. § 4.30(a)(1), (2) , or (3), (noted above) and further extensions of 1 or more months, up to 6 months, may only be made under the provisions of 38 C.F.R. § 4.30(a)(2) or (3) (e.g., where there are severe postoperative residuals), upon approval of the Veterans Service Center Manager. 38 C.F.R. § 4.30(b).

Notations in the medical record as to a claimant's incapacity to work after surgery must be taken into account in the evaluation of a claim brought under the provision of 38 C.F.R. § 4.30.  Seals v. Brown, 8 Vet. App. 291, 296-97 (1995); Felden v. West, 11 Vet. App. 427, 430 (1998).  Furthermore, the term "convalescence" does not necessarily entail in-home recovery.

The Veteran's attorney has argued that he is entitled to an extension of his period of convalescence because VA failed to provide him with a VA examination to determine the severity of his disability following the discontinuation of his convalescence rating, citing 38 C.F.R. § 4.30.  Unfortunately, in interpreting the regulation, the attorney has left out a vital phrase.  The regulation does state that an examination must be scheduled and considered in connection with a termination of Paragraph 30 benefits, but only provided when the evidence of record "...is inadequate to assign a schedular evaluation...."

Here, there was sufficient evidence to evaluate the service-connected thoracic spine disability as the private treatment record from June 2011 noted that the Veteran had "marked improvement" of his spine functioning compared to prior to his surgery.  There were no statements in the medical record regarding the Veteran's capacity to work, to include as related to the continued healing process of the spine surgery.  The June 2011 record noted the Veteran could increase activities "as tolerated."  Notably, this period following the Veteran's surgery is the one period in the record where the Veteran remarked on improvement of his symptoms. 

Additionally, the Veteran has not offered any statement indicating he had incompletely healed surgical wounds, stumps of recent amputations, therapeutic immobilization of one major joint or more, application of a body cast, or the necessity for house confinement, the necessity for continued use of a wheelchair or crutches (regular weight-bearing prohibited), or major joint immobilization in a cast at any point following the July 31, 2011 termination of the temporary total rating as outlined in 38 C.F.R. § 4.30.

In the absence of the conditions enumerated above, there is no legal basis for the assignment of additional convalescence benefits beyond July 31, 2011.  Consequently, the Board finds that the preponderance of the evidence is against the assignment of an extension of a temporary total rating following spine surgery under 38 C.F.R. § 4.30 beyond July 31, 2011.

Left Leg Neurological Symptoms

A March 2005 rating decision provided service connection for right and left lower extremity neuropathy.  His bilateral lower extremities were provided 10 percent ratings, both effective December 16, 2003 (the date of his claim for an increased rating for his thoracic spine).  

In November 2009, the Veteran submitted a claim for a left leg condition secondary to his spine or neck.  He stated that his leg "goes completely numb."  He stated he once fell and broke his arm and ribs as a result.  He also stated that his legs are "jumpy" at times.  The Board notes that a claim for service connection for restless leg syndrome is being referred to the AOJ.  The AOJ took the Veteran's November 2009 statement for a claim for an increased rating for his left lower extremity neurological symptoms.

The rating criteria for spine disabilities under 38 C.F.R. § 4.71a, includes: Note (1) to this regulation directs that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be evaluated separately, under an appropriate diagnostic code.

The Veteran's left lower extremity was proved a 10 percent rating under Diagnostic Code 8520.  

Under Diagnostic Code 8520, a 10 percent evaluation is warranted for mild incomplete paralysis of the sciatic nerve of the lower extremity.  A 20 percent evaluation is warranted for moderate incomplete paralysis of the sciatic nerve of the lower extremity.  A 40 percent evaluation is warranted for moderately severe incomplete paralysis of the sciatic nerve of the lower extremity.  A 60 percent evaluation is warranted for severe incomplete paralysis, with marked muscular atrophy, of the sciatic nerve of the lower extremity.  An 80 percent evaluation is warranted for complete paralysis of the sciatic nerve of the lower extremity.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

The term "incomplete paralysis" indicates a degree of lost or impaired function that is substantially less than that which is described in the criteria for an evaluation for complete paralysis of this nerve, whether the less than total paralysis is due to the varied level of the nerve lesion or to partial nerve regeneration.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  38 C.F.R. § 4.124a.

Complete paralysis of the sciatic nerve is indicated where the foot dangles and drops, there is no active movement possible of the muscles below the knee, and flexion of the knee is weakened or (very rarely) lost.  38 C.F.R. § 4.124a, Diagnostic Code 8520.

As outlined above, the June 2007 VA examination showed that the Veteran limped on his left side.  He also had abnormal lower extremities sensory function with findings of weakness.  He was diagnosed with neurological symptoms with weakness; subjective factors of numbness, objective factors of weakness.  An October 2007 addendum noted that the weakness of the lower extremities was of an unknown origin.  In December 2009, the Veteran had poor propulsion and abnormal sensory function with findings of diminished sensation in the glove and stocking pattern (diminished pinprick sensation).  He had normal reflexes at the knee and ankles.  The objective factors are weakness of all 4 extremities with loss of sensation.  The examiner noted a neurological work-up would be helpful.  In October 2010, his lower extremities had bilateral absent glove and stocking sensory loss.  He had motor weakness of left foot extension (L5), motor weakness of left plantar flexion (S1), but no sacral spine sensory deficit at S1.  Bilateral ankle reflexes were +1.  The examiner found that "the non-organic physical signs [of] glove and stocking loss of sensation in legs corresponds to no anatomical pathology."  In October 2013, he had normal muscle strength testing of the bilateral lower extremities, with no muscle atrophy.  He had hypoactive reflex evaluation of the knees and ankles.  He had a normal sensory examination of the thighs and knees, but decreased sensation in the lower leg, ankle, foot and toes.  He had a positive straight leg raise test on the left.  The Veteran reported moderate intermittent pain, paresthesias and numbness of the left lower extremity.  The sciatic nerve root was involved and the examiner noted that he had mild radiculopathy on the right and moderate on the left, with no other neurological abnormalities.  

The Board finds that the Veteran's left lower extremity neurological symptoms are at least moderate, and warrant a rating of at least 20 percent.  The Veteran has had continuous credible complaints of weakness and numbness of his left lower extremity.  Testing has revealed hypoactive reflexes and an objectively weak lower extremity.  Additionally, the most recent 2013 examination found decreased sensation of the left lower leg, foot and toes of a moderate severity.  As such the Board finds that a 20 percent rating is warranted for the period on appeal.  The Board will remand the claim for a rating in excess of 20 percent, as the evidence is currently inadequate to determine the cause of the Veteran's weakness.

Hemorrhoids

On December 6, 2010, the Veteran provided a supplemental claim form requesting service connection for hemorrhoids with residuals.  Initially, a July 2012 rating decision denied entitlement to service connection.  The Veteran filed a timely notice of disagreement with that decision.  However, a February 2013 rating decision granted entitlement to service connection for hemorrhoids, with an initial noncompensable evaluation effective December 6, 2010.  An increased 10 percent rating was provided effective January 29, 2013.  

In March 2013, the Veteran provided a notice of disagreement with his staged hemorrhoids ratings, and noted the appeal was for an earlier effective date.  He did not make any additional statements or arguments providing information on why he believed an earlier effective date was warranted, or what symptoms he had which warranted increased staged ratings.  

A September 2000 treatment record noted that a rectal examination did not note hemorrhoids.

An October 2000 treatment record included a complaint from the Veteran that his hemorrhoids "burst" the night before and he was bleeding.  He did not go in for treatment, but his wife called in for advice.  The advice given was to use preparation H and to sit in warm water 3 to 4 times per day.

In November 2007, the Veteran complained of constipation and he was given Dulcolax, to take as needed.  In April 2010, the Veteran reported a medical history of hemorrhoids, although he did not report current hemorrhoids complaints.  

In October 2010, the Veteran was afforded a fee-basis VA examination.  The examination included a rectal examination which noted that there were no hemorrhoids or skin tags.  He had normal sphincter control and normal anal reflexes.  He had an enlarged prostate.

In October 2011, the Veteran was afforded another fee-basis VA examination.  He reported anal itching, pain, nagging feeling to empty his bowel, swelling, burning and sometimes bleeding.  He also reported occasional leakage.  He stated the hemorrhoids occurred occasionally.  He declined a rectal examination.  No diagnosis could be made because there was no pathology to render a diagnosis.  He reported flare-ups every six months.

In January 2013, the Veteran was afforded a third fee-basis VA examination.  He reported that he was no on continuous medication.  On physical examination, he had mild or moderate external hemorrhoids.  They were noted to be small or moderate, with excessive redundant tissue.

Mild or moderate external or internal hemorrhoids warrant a noncompensable evaluation.  38 C.F.R. § 4.114, Diagnostic Code 7336.  A 10 percent evaluation will be awarded for irreducible, large or thrombotic, internal or external hemorrhoids with excessive redundant tissue, evidencing frequent recurrences.  A 20 percent rating is warranted for hemorrhoids with persistent bleeding and with secondary anemia or with fissures.

The Board finds that increased staged ratings are not warranted.  Although the Veteran reported a history of hemorrhoids, Va examinations and treatment records prior to 2013 did not include a description of the severity of his hemorrhoids.  The Veteran's 2010 examination did not show hemorrhoids, and the Veteran declined an examination in 2011.  The first evidence supporting a 10 percent rating, by not only affirming that the Veteran had hemorrhoids, but that he had redundant tissue, occurred during the 2013 examination.  As such, the period prior to January 29, 2013 does not warrant a compensable rating.  The period from January 29, 2013, the Board finds that a rating in excess of 10 percent is not warranted.  There is no evidence in the record of persistent bleeding.  Only one record from 2000 addressed what could have been bleeding, a "burst" hemorrhoid.  Additionally, the Veteran did not seek treatment for his hemorrhoids for a number of years thereafter.  There is no evidence he was assessed with anemia, and there is no medical assessment of fissures in the record.  As such, higher staged ratings are not warranted.

Generally, the effective date for a grant of service connection is the day following the date of separation from active service or the date entitlement arose, if the claim is received within one year after separation from service.  Otherwise, it is the date of receipt of claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a),(b) ; 38 C.F.R. § 3.400(b).  

Here, the December 6, 2010 effective date of the grant of service connection was provided because it is the date the Veteran initially filed a claim of service connection for hemorrhoids.  Although treatment records did not include a diagnosis of hemorrhoids until January 2013, the Veteran is competent to report the presence of hemorrhoids.  As such, the date of the claim was chosen as the effective date.  Although the Veteran reported hemorrhoids to VA treatment care providers prior to December 6, 2010, he did not file a claim for service connection until then.  As such, the Board finds that December 6, 2010 is the correct effective date, and an earlier date is not warranted.  

The Board notes that although the Veteran is competent to identify that he has hemorrhoids, without a medical evaluation of the hemorrhoids, there was insufficient evidence to know the severity.  The Veteran is not competent to state whether his hemorrhoids are considered large, thrombosed, or have excessive and redundant tissue.

Headaches

In a May 2011 rating decision, the Veteran was granted entitlement to service connection for headaches, with an initial 50 percent rating, effective November 13, 2009 (the date of his claim).  The Veteran did not appeal this decision.

In November 2012, the Veteran was afforded a VA headache examination.  He was diagnosed with tension headaches.  He stated that they were constant head pain, that was pulsing or throbbing, and that the pain occurred on both sides of the head.  He stated the typical head pain lasted more than 2 days.  He also reported that his prostrating non-migraine headache pain occurred more frequently than once a month.  The examiner noted that the headaches did not impact the Veteran's ability to work in sedentary and physical activities of work. 

A December 2012 rating decision proposed reducing the Veteran's headache rating from 50 percent to 30 percent.  The proposed reduction is based on the November 2012 VA examination, which the RO noted showed improved headache disability.  The notice of this reduction was provided in December 2012.

In January 2013, the Veteran submitted a notice of disagreement with the proposed reduction.  He stated that he had incapacitating headaches three to four times a week, and that he felt he still qualified for a 50 percent rating.

A February 2013 rating decision implemented the reduction to 30 percent, effective June 1, 2013.

In August 2013, the Veteran was afforded an additional VA headaches examination.  This examination records that the typical headache lasted less than one day, and that prostrating migraine headaches occurred more frequently  than once a month.  He reported frequent prostrating and prolonged attacks of migraine headache pain.  The Veteran also reported he was unable to work during a headache. 

A September 2013 rating decision granted an increased rating for headaches to 50 percent, effective August 20, 2013.  As such, the Veteran's reduced 30 percent rating was only in effect from June 1 to August 20, 2013 (2 months and 20 days).  

As noted above, In certain rating reduction cases, VA benefits recipients are to be afforded greater protections, as set forth in 38 C.F.R. § 3.344.  However, these considerations apply to ratings that have continued for long periods at the same level (five years or more), and not to disabilities that have not become stabilized and are likely to improve. 

With respect to other disabilities that are likely to improve (i.e., those in effect for less than five years), re-examinations disclosing improvement in disabilities will warrant a rating reduction.  38 C.F.R. § 3.344(c).  It is necessary to ascertain, based upon a review of the entire recorded history of the condition, whether the evidence reflects an actual change in disability and whether examination reports reflecting change are based upon thorough examinations.  Also, it must be determined that an improvement in a disability has actually occurred and that such improvement actually reflects an improvement in the veteran's ability to function under the ordinary conditions of life and work.  Brown, 5 Vet. App. at 420-421 (citing 38 C.F.R. §§ 4.1 , 4.2, 4.10 and 4.13); 38 C.F.R. § 3.344(c).

Since the Veteran's 50 percent disability rating had continued at the same level for less than five years, that analysis is conducted under 38 C.F.R. § 3.344(c) , which provides that reexaminations disclosing improvement will warrant reduction in rating.

Here, the Veteran is uniquely able to participate in the determination of the severity of his disability as headaches, and their severity, are lay observable.  In fact, the VA examinations are generally interviews requesting a description of the severity and symptoms of the Veteran's headaches.  The Board notes that the Veteran's description of his headaches varied widely between 2012 and 2013 (his headaches lasted more than 2 days v. less than 1 day, they did not affect his ability to work v. he could not work with a headache, and his symptoms associated with his headaches also changed).  However, given that the reduced rating was only in effect for less than 3 months prior to the RO finding that a rating for 50 percent was again warranted, the Board will resolve reasonable doubt in the Veteran's favor and find that the 2012 examination did not reflects an actual change in disability.  After the proposed reduction, the Veteran immediately provided a statement that he continued to suffer from incapacitating headaches three to four times per week.  

As such, the Board will find that the disability rating was not properly reduced.  The Veteran's 50 percent rating for headaches will be restored from June 1, 2013 to August 20, 2013.

Extraschedular consideration

The schedular ratings in this case are adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's disabilities, including taking into consideration pain, loss of range of motion, spasm, and separate neurological findings.  See Thun, 22 Vet. App. at 115.  When comparing the lumbar spine, cervical spine, neurological symptoms and hemorrhoid symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability pictures represented assigned ratings.  Accordingly, a comparison of the Veteran's symptoms and functional impairments with the pertinent schedular criteria does not show that his service-connected disabilities present "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b).

Consequently, the Board finds that the available schedular ratings are adequate to rate the Veteran's disabilities.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  The Board notes that the Veteran's complaints regarding his employability are addressed with his grant of TDIU.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Specifically, the Veteran is service-connected for upper and lower extremity radiculopathy, headaches, and depression in association with his spine disabilities.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.


ORDER

The reduction of the rating for the service-connected thoracic spine disability from 50 percent to 20 percent, was proper.  

The reduction of the rating for the service-connected cervical spine disability from 20 percent to 10 percent, effective July 1, 2008, was proper.  

For the period from July 1, 2008 to December 14, 2009, the criteria for a rating in excess of 20 percent for a thoracic spine disability is denied.

For the period from December 15, 2009 onward (excluding May 23, 2011 to August 1, 2011), the criteria for a rating of 40 percent for a thoracic spine disability is granted.

For the period from December 15, 2009 onward, the criteria for a rating of 30 percent for cervical spine disability is granted.

An extension of temporary total rating for convalescence beyond July 31, 2011 is denied.

A 20 percent disability rating for incomplete paralysis of the sciatic nerve in the left lower extremity is granted.

From February 6, 2010 to January 28, 2013, the criteria for a compensable evaluation for hemorrhoids is denied.

From January 29, 2013, the criteria for rating in excess of 10 percent for hemorrhoids is denied.

The reduction of the rating for the service-connected headache disability from 50 percent to 30 percent was not proper, and the 50 percent rating is restored, effective June 1, 2013.  


REMAND

Unfortunately, a remand is required in regards to the Veteran's increased rating claims.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  Such development would ensure that his due process rights, including those associated with 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326, are met.

Thoracic Spine prior to July 1, 2008

The Veteran initially filed a claim for an increased rating for his spine disorder in December 2003.  A May 2004 rating decision provided an increased 40 percent rating, effective December 16, 2003 (date of his claim).  He filed a timely notice of disagreement with this rating in December 2004.  In May 2005, his rating was increased to 50 percent.  In December 2007 the RO issued a proposed reduction from 50 to 20 percent for his thoracic spine disability.  The Veteran then continued to substantively appeal this reduction and subsequent increased ratings to the Board.  However, the RO did not ever issue an SOC addressing the Veteran's initial December 2004 notice of disagreement.  As such, the issue of entitlement to a rating in excess of 50 percent for his thoracic spine disability, prior to July 1, 2008, must be remanded for issuance of an SOC.  See Manlicon v. West, 12 Vet. App. 238 (1999).  After the RO has issued the Statement of the Case, the claim should be returned to the Board only if the Veteran perfects the appeal in a timely manner.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Bilateral Upper and Left Lower Extremities

The Veteran currently has claims of entitlement to service connection for bilateral hand and arm limited motion, as well as claims for increased ratings for bilateral upper extremity radiculopathy on appeal.

In March 2004, the Veteran was noted to have some decreased sensation in his "fractured arm."  However, in March 2005, the Veteran had normal sensation to pain, vibration, temperature and light touch in all four extremities.  By June 2007, the Veteran had abnormal sensory function of the upper extremities with findings of weakness; however, the October 2007 addendum noted that the cause of the weakness and "neurological condition" was unknown.  A January 2008 examination showed some diminished sensation to pinprick in the fingers of the right hand, although vibratory and position sense were intact.  He was diagnosed with paresthesias in both hands, but mostly the right upper extremity.  

A December 2009 nerve examination, noted he had abnormal sensory function of his bilateral arms with diminished pinprick sensation.  He had normal reflexes at the biceps and triceps.  He had objective weakness with loss of sensation of all four extremities.  Again, the examiner found that the cause of the peripheral nerve disease was unknown, but that it would be "difficult to find an anatomic correlation to compression fractures in the upper thoracic spine."  

An April 2010 record noted the Veteran had left forearm surgery in 2008 and right elbow surgery in 1998.

In October 2010, he was found to have absent sensory function of the right ulnar nerve and of the left radial and ulnar nerves.  The VA did not request that the examiner determine if the neurological findings were related to the Veteran's cervical spine disability, but he indicated that the absent sensory function was a result of impairment in the C6 and C8 vertebra.  

The October 2013 VA nerve examination found that the Veteran had decreased C6-8 (hand and fingers) sensation in both arms.  The examiner found the Veteran had mild bilateral incomplete paralysis of the ulnar nerve.  The October 2013 VA spine examination, however, found that the Veteran had mild incomplete paralysis of the lower radicular group on the right, and moderate incomplete paralysis of the lower radicular group on the left. 

The evidence of record indicates that the Veteran has an unexplained weakness in his upper extremities.  It is not apparent if this weakness could be attributed to his radiculopathy, and should therefore be considered in his increased rating claims, or if this is a separate disability for which he is seeking additional service connection.  The evidence and VA examinations of record do not provide enough information for the Board to currently decide these issues.  Additionally, the most recent VA examination (2013) included both a peripheral nerves examination and a spine examination which addressed radiculopathy of different nerves and at different severities.  The 2013 examination, similarly, provided different severity levels for the lower extremities.  Given these discrepancies, the claims must be remanded for an adequate examination.

Depression

In a February 2013 rating decision, the Veteran was granted entitlement to service connection for depression, with an initial 50 percent rating, effective February 3, 2012.  

In January 2013, the Veteran was afforded a VA fee-basis psychiatric examination.  The examination report had very little in the way of supplied information from an interview with the Veteran.  The symptoms were checked off, but there was no substance to the recorded symptoms or information regarding his depression's effect on him in social or occupational situations (i.e. relationships with family, instances where his depression functionally affected him).  Additionally, the examination did not address the Veteran's VA treatment records, which noted his "resolving" depression.  

Effective August 4, 2014, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders to address psychiatric disorders in keeping with the DSM-5.  The DSM-5 no longer uses GAF scores, and has replaced them with World Health Organization Disability Assessment Schedule (WHODAS 2.0) scores.  These scores are not available for the Veteran during the period currently on appeal, as they amendments to DSM-5 had not yet been made.  

On remand, the Veteran should be afforded an additional psychiatric examination.

TDIU/DEA

The Veteran filed a claim for TDIU in May 2007.  He was denied this claim in a December 2007 rating decision, which he appealed.  In November 2013, he was granted entitlement to TDIU, effective November 13, 2009.  The Veteran seeks an earlier effective date for this grant of TDIU.  

A claim for TDIU is a claim for increased compensation if, as in this case, the 'disability upon which entitlement to TDIU is based has already been found to be service connected.'  Rice v. Shinseki, 22 Vet. App. 447, 453-4 (2009). Accordingly, the assignment of an effective date is controlled by the criteria for assigning the effective date for an increased rating.  Dalton v. Nicholson, 21 Vet. App. 23 (2007); Wood v. Derwinski, 1 Vet. App. 367, 369 (1991).  The Board notes that the effective date of the award of an increase in compensation is either the date of claim or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a) (; 38 C.F.R. § 3.400(o)(1).

The Board recognizes that prior to November 13, 2009, the Veteran did not meet the schedular percentage requirements for TDIU.  If the required percentage requirements are not met, but the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, the Director of the VA Compensation and Pension Service (C&P) should consider whether TDIU may be awarded on an extraschedular basis.  38 C.F.R. § 4.16(b).  The Board cannot award TDIU on this basis in the first instance. Accordingly, the Board finds that referral to the Director is appropriate for consideration of an extraschedular TDIU prior to November 13, 2009.

The SSA disability determination found the Veteran was unable to work as of October 2004 due to psychiatric and spine disorders.  A May 2004 spine examination noted the Veteran's statement that he worked for 20 years without much pain, but lately is has become "unbearable."  A 2000 examination noted he could not lift more than 10 lbs. or sit, stand or walk more than six hours in a work day.  The record also contains letters from companies explaining why they are unable to hire the Veteran.  The Veteran has worked in a plant nursery and as a truck driver.  He has a high school education. 

The Veteran's claim for an earlier effective date for the grant of DEA benefits is inextricably intertwined with the determination of his extraschedular TDIU claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are "inextricably intertwined" when they are so closely tied together that a final Board decision on one issue cannot be rendered until the other issue has been considered).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination to determine the current severity of his upper and lower radiculopathy.  The examiner should review the Veteran's electronic records in conjunction with the examination.  The examination should include all necessary tests to determine the cause, if possible, of the Veteran's upper extremity weakness.

After completion of the examination, the examiner should state whether the Veteran's noted upper and lower extremity weakness is a symptom associated with his service-connected radiculopathies.  If the weakness is not associated with his radiculopathies, the examiner should provide an opinion as to whether it is at least as likely as not (50/50 probability or greater) that the weakness is due to or caused by the Veteran's service-connected spine disorders.

A rationale must be provided for all expressed opinions.

2.  Schedule the Veteran for a VA psychiatric examination to determine the current severity of his service-connected depression.  The examiner should review the Veteran's electronic files in conjunction with the interview and evaluation.

3.  Refer the claim of entitlement to TDIU prior to November 13, 2009 to the C&P Director for extraschedular consideration pursuant to 38 C.F.R. § 4.16(b) . The claims file and a copy of this remand should be provided to the Director of Compensation and Pension.

4.  Issue a statement of the case (SOC) regarding the Veteran's claim for a rating in excess of 50 percent for his thoracic spine disability prior to July 1, 2008.  The Veteran should be informed that a timely substantive appeal will be necessary to perfect an appeal to the Board concerning this claim.

5.  Thereafter, the claims should be readjudicated.  If the full benefits sought on appeal are not awarded, a supplemental statement of the case (SSOC) should be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal should be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


